Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces public debt offering /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ TORONTO, June 21 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. ("Kingsway" or the "Company") today announced that its newly formed wholly-owned subsidiary Kingsway 2007 General Partnership has filed a preliminary short form prospectus with the securities regulatory authorities in each of the provinces and territories of Canada for a proposed public offering of senior unsecured debentures which will be jointly and severally guaranteed by Kingsway and Kingsway America Inc. ("Kingsway America"). The guarantee of Kingsway will be an unsecured senior obligation of Kingsway, will rank equally with all Kingsway's other unsecured senior indebtedness and will rank senior to all existing and future subordinated indebtedness of Kingsway.
